                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 Matthew Towers,
 individually and on behalf of all others similarly situated,           Case No. 3:20-cv-1413
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL
        -v.-
 Sequium Asset Solutions, LLC,
 Cach, LLC,
 and John Does 1-25.

                                        Defendants.


       Plaintiff Matthew Towers (hereinafter, “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks PLLC, against Defendants Sequium Asset Solutions, LLC

(“Sequium”) and Cach, LLC (“Cach”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                     INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA’) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the


                                                                                                   1
effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to ensure “that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq.

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides as well as a substantial part of the events or omissions giving

rise to the claim occurred.

                                NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Connecticut consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of Connecticut, County of Fairfield, residing at

132 Ramapoo Rd., Ridgefield, CT 06877.
   8.      Defendant Sequium is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 1130 Northchase Parkway, Suite 150,

Marietta, GA 30067.

   9.      Upon information and belief, Defendant Sequium is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     Defendant Cach is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 55 Beattie Pl, Greenville, SC 29601.

   11.     Upon information and belief, Defendant Cach is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                    CLASS ALLEGATIONS

   13.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   14.     The Class consists of:

           a. all individuals with addresses in the State of Connecticut;

           b. to whom Defendant Sequium sent a collection letter;

           c. on behalf of Defendant Cach;

           d. attempting to collect a consumer debt;

           e. that states that interest is accruing on the debt;
            f. even though Defendants are not actually charging any further interest;

            g. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   16.      Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   17.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants' written communication to consumers, in the forms attached

as Exhibit A, violate 15 U.S.C. §§ l692e, 1692f and 1692g.

   18.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this

action.

   19.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:
a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

   that the Plaintiff Class defined above is so numerous that joinder of all members

   would be impractical.

b. Common Questions Predominate: Common questions of law and fact exist

   as to all members of the Plaintiff Class and those questions predominance over

   any questions or issues involving only individual class members. The principal

   issue is whether the Defendants' written communication to consumers, in the

   form attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f and 1692g.

c. Typicality: The Plaintiff’s claims are typical of the claims of the class

   members. The Plaintiff and all members of the Plaintiff Class have claims

   arising out of the Defendants' common uniform course of conduct complained

   of herein.

d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

   class members insofar as Plaintiff has no interests that are adverse to the absent

   class members. Plaintiff is committed to vigorously litigating this matter.

   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

   any interests which might cause them not to vigorously pursue the instant class

   action lawsuit.

e. Superiority: A class action is superior to the other available means for the fair

   and efficient adjudication of this controversy because individual joinder of all

   members would be impracticable. Class action treatment will permit a large

   number of similarly situated persons to prosecute their common claims in a
                single forum efficiently and without unnecessary duplication of effort and

                expense that individual actions would engender.

       20.   Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

       21.   Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

       22.   Plaintiff repeats the allegations contained in the above paragraphs as if set forth

here.

       23.   Some time prior to March 13, 2020 an obligation was allegedly incurred to GE

Money Bank.

       24.   The GE Money Bank obligation arose out of transactions in which money, property,

insurance or services, which are the subject of the transaction, were primarily for personal,

family or household purposes.

       25.   The alleged GE Money Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a

(5).

       26.   Some time prior to March 13, 2020 that alleged debt was converted to a judgment.

       27.   Defendant Cach purchased the alleged GE Money Bank debt or judgment and

contracted with Defendant Sequium to collect the alleged debt.
    28.     Defendants Sequium and Cach collect and attempt to collect debts incurred or

alleged to have been incurred for personal, family or household purposes on behalf of creditors

using the United States Postal Services, telephone and internet.


                                 March 13, 2020 Collection Letter

    29.     On or about March 13, 2020, Defendants sent the Plaintiff a collection letter

regarding the alleged debt. See Letter attached as Exhibit A.

    30.     The collection letter states, “Because interest continues to accrue on this judgment

the amount due on the day you pay may be greater.”

    31.     However, Defendants were not actually collecting any accrued interest on the

judgment.

    32.     The claim that interest is accruing is therefore deceptive and false.

    33.     Defendant is aware that during the collection of this debt the balance will not vary

due to increased interest charges at all and stating that it may increase is merely a deceptive

collection tactic.

    34.     Plaintiff is therefore unable to evaluate how much is truly being alleged as the

correct balance and is being misled at to the total owed.

    35.     Furthermore, the threat of a balance increase overshadows the § 1692g notice

language and coerces the consumer not to exert his rights under the Fair Debt Collection

Practices Act.

    36.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.
                                COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

   37.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth

here.

   38.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

   39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   40.     Defendants violated said section by:

           a. Making a false and misleading representation in violation of §1692e (10) by

               claiming interest is accruing on the debt although no interest is actually being

               collected;

           b. Falsely representing the character, amount or legal status of the debt in violation

               of §1692e (2)

   41.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages,

statutory damages, costs and attorneys’ fees.


                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

   42.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth

here.

   43.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692f.
   44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   45.     Defendants violated this section by:

           a. unfairly claiming interest was accruing although no interest was ever sought.

   46.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f, et seq. of the FDCPA and is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                 COUNT III
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692g et seq.

   47.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth

here.

   48.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   49.     When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication provide the consumer with written notice of:

   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain
    verification of the debt or a copy of the judgment against the consumer and a copy of

    such verification or judgment will be mailed to the consumer by the debt collector; and

    (5) a statement that, upon the consumer's written request within the thirty-day period, the

    debt collector will provide the consumer with the name and address of the original

    creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).

    50.     The Defendant violated 15 U.S.C. §1692g by claiming the balance would increase

thereby

            a. overshadowing the §1692g notice language; and

            b. coercing the consumer not to exercise his rights under the FDCPA.

    51.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,

costs and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY


    52.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.


                                    PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Matthew Towers, individually and on behalf of all others

similarly situated, demands judgment from Defendants Sequium and Cach as follows:


    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;
   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may

deem just and proper.


Dated: September 21, 2020                               Respectfully Submitted,

                                                        /s/ Yaakov Saks
                                                        By: Yaakov Saks, Esq.
                                                        Stein Saks PLLC
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        Phone: (201) 282-6500 ext. 107
                                                        Fax: (201) 282-6501

                                                        Attorneys for Plaintiff
